Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael P. Straub (Attorney Reg. No. 36,941) on 02/05/2021.
The claims has been amended as follows: 

Claims 1 - 40 (cancelled)

Claim 41 (currently amended):	A method of processing
obtaining at least one pre-existing speech recognition model;
adapting the at least one pre-existing speech recognition model to a user's vocabulary over time by one or more of:
learning new words; and 
removing words no longer being used by the user,
wherein adapting the at least one pre-existing speech recognition model comprises:

acoustic signals;
user action demonstrations; and 
semantic information about a meaning of an acoustic signal; and
incrementally updating the at least one pre-existing speech recognition model by associating acoustic signals with input semantic frames to enable recognition of new or changed input acoustic signals, wherein the incrementally updating comprises adapting one or more of a clustering layer and a latent variable layer, wherein the clustering layer uses one or more of:
a deep neural network (DNN); 
a convolutional neural network (CNN); 
a recurrent neural network (RNN) with long short term memory (LSTM) units; and
a recurrent neural network (RNN) with gated recurrent units (GRU);
generating a semantic frame from an input acoustic signal using one or more of the at least one pre-existing speech recognition models; 
mapping the semantic frame to a predefined action; and
performing the predefined action when the mapping is successful.

Claim 42 (previously presented):	The method of claim 41, wherein said at least one pre-existing speech recognition model comprises a dictionary for the acoustic signals and a set of activations or weights for the dictionary.

Claim 43 (cancelled)

Claim 44 (cancelled)

Claim 45 (previously presented):	The method of claim 41, wherein the clustering layer is trained on one or more of:
a separate vocabulary speech recognition database;
the pre-existing speech recognition model; and
a database of known acoustic signals.

Claim 46 (previously presented):	The method according to claim 41, wherein in the latent variable layer or the clustering layer comprises one or more of a non-negative matrix factorization (NMF), histogram of acoustic co-occurrence (HAC), deep neural network (DNN), convolutional neural network (CNN), and recurrent neural network (RNN) that associates input features into the layer to the semantics are trained.

Claim 47 (previously presented):	The method according to claim 41, wherein the clustering layer and the latent variable layer are trained on one or more of:
a separate vocabulary speech recognition database in advance; and
the pre-existing speech recognition model or database of acoustic signals.

Claim 48 (previously presented):	The method of claim 41, wherein the latent variable layer is incrementally learned using automatic relevance determination (ARD) or incremental ARD.

Claim 49 (previously presented):	The method according to claim 41, wherein mapping the semantic frame to a predefined action comprises incrementally updating the latent variable layer.

Claim 50 (previously presented):	The method according to claim 41, wherein the semantic frames are generated from user actions performed on an alternate, non-vocal user interface.

Claim 51 (previously presented):	The method according to claim 41, wherein the semantic frames are generated from automatically analyzing text associated with input acoustic signals.

Claim 52 (previously presented):	The method according to claim 41, wherein semantic concepts of the semantic frames are relevant semantics that a user refers to when controlling or addressing a device or object by voice using a vocal user interface (VUI).

Claim 53 (previously presented):	The method according to claim 41, wherein semantic concepts of semantic frames are predefined and a vector is composed in which entries represent a presence or absence of an acoustic signal referring to one of the predefined semantic concepts.

Claim 54 (currently amended):	The method of claim [[43]] 41, wherein, when a plurality of models is learned, the relevance of each model in the plurality of models is determined automatically.

Claim 55 (previously presented):	The method of claim 54, wherein, when a plurality of models is learned, each irrelevant model in the plurality of models is removed.

Claim 56 (previously presented):	The method of claim 54, wherein, when a plurality of models is learned, a required number of models is incrementally learned through incremental automatic relevance (IARD) detection.

Claim 57 (previously presented):	The method of claim 54, wherein, when a plurality of models is learned, the number of models is increased upon receiving a new acoustic signal and irrelevant models are removed using automatic relevance detection.

Claim 58 (previously presented):	The method of claim 41, wherein the incremental learning and automatic relevance determination are achieved through maximum a posteriori (MAP) estimation.

Claim 59 (currently amended):	The method of claim [[43]] 41, wherein a forgetting factor is included in the clustering layer, latent variable layer and/or the automatic relevance determination.

Claim 60 (currently amended):	The method of claim [[43]] 41, wherein incremental automatic relevance determination is achieved by imposing an inverse gamma prior on all relevance parameters.

Claim 61 (currently amended):	The method of claim [[43]] 41, wherein incremental learning is achieved by imposing a gamma prior on the at least one model.

Claim 62 (previously presented):	The method of claim 61, wherein the incremental automatic relevance determination is achieved by imposing an exponential prior to the activation of the at least one model.

Claim 63 (currently amended):	A non-transitory computer readable medium comprising computer executable instructions for performing the method of claim [[1]] 41.

Claim 64 (previously presented):	A system for processing acoustic signals, the system comprising: 
a processor for executing instructions; and 
memory comprising computer executable instructions which when executed configure the system to:
obtain at least one pre-existing speech recognition model;
adapt the at least one pre-existing speech recognition model to a user's vocabulary over time by one or more of:
learning new words; and 
removing words no longer being used by the user,
wherein adapting the at least one pre-existing speech recognition model comprises:
receiving previously unseen user-specific data comprising one or more of:
acoustic signals;
user action demonstrations; and 
semantic information about a meaning of an acoustic signal; and
incrementally updating the at least one pre-existing speech recognition model by associating acoustic signals with input semantic frames to enable recognition of new or changed input acoustic signals, wherein the incrementally updating comprises adapting one or more of a clustering layer and a latent variable layer, wherein the clustering layer uses one or more of:
a deep neural network (DNN); 
a convolutional neural network (CNN); 
a recurrent neural network (RNN) with long short term memory (LSTM) units; and
a recurrent neural network (RNN) with gated recurrent units (GRU);
generate a semantic frame from an input acoustic signal using one or more of the at least one pre-existing speech recognition models; 
map the semantic frame to a predefined action; and
perform the predefined action when the mapping is successful.

Claim 65 (previously presented):	The system of claim 64, wherein the system comprises a cloud-based device for performing cloud-based processing.

Claim 66 (previously presented):	The system of claim 65 wherein the system further comprises an acoustic sensor for receiving acoustic signals.
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 41-42,45-66 are allowed. Renumbered as 1-23.
Claim 41, AHN discloses a method of updating a grammar model used during speech recognition includes obtaining a corpus comprising at least one word, obtaining the at least one word from the corpus, splitting the at least one obtained word into at least one segment, generating a hint for recombining the at least one segment into the at least one word, and updating the grammar model using at least one segment comprising the hint.
  AHN does not disclose the invention as claimed especially incrementally updating the at least one pre-existing speech recognition model by associating acoustic signals with input semantic frames to enable recognition of new or changed input acoustic signals, wherein the incrementally updating comprises adapting one or more of a clustering layer and a latent variable layer and generating a semantic frame from an input acoustic signal using one or more of the at least one pre-existing speech recognition models and mapping the semantic frame to a predefined action; and performing the predefined action when the mapping is successful.
Bellegarda discloses apparatuses for automatic speech recognition
first model parameters associated with a first representation of an input signal are generated. The input signal be an acoustic sequence. The first representation may be a discrete parameter representation of the input signal. The discrete parameters may represent portions of the input signal, e.g., phonemes of the acoustic sequence and first model parameters are generated from first training data and the first model parameters are generated based on a phoneme sequence associated with a word sequence and  A word sequence can be one or more words. 
Bellegarda does not disclose the invention as claimed especially incrementally updating the at least one pre-existing speech recognition model by associating acoustic signals with input semantic frames to enable recognition of new or changed input acoustic signals, wherein the incrementally updating comprises adapting one or more of a clustering layer and a latent variable layer and generating a semantic frame from an input acoustic signal using one or more of the at least one pre-existing speech recognition models and mapping the semantic frame to a predefined action; and performing the predefined action when the mapping is successful.
Claim 64, AHN discloses a method of updating a grammar model used during speech recognition includes obtaining a corpus comprising at least one word, obtaining the at least one word from the corpus, splitting the at least one obtained word into at least one segment, generating a hint for recombining the at least one segment into the at least one word, and updating the grammar model using at least one segment comprising the hint.
  AHN does not disclose the invention as claimed especially incrementally updating the at least one pre-existing speech recognition model by associating acoustic signals with input semantic frames to enable recognition of new or changed input acoustic signals, wherein the incrementally updating comprises adapting one or more of a clustering layer and a latent variable layer and generating a semantic frame from an input acoustic signal using one or more of the at least one pre-existing speech recognition models and mapping the semantic frame to a predefined action; and performing the predefined action when the mapping is successful.
Bellegarda discloses apparatuses for automatic speech recognition
first model parameters associated with a first representation of an input signal are generated. The input signal be an acoustic sequence. The first representation may be a discrete parameter representation of the input signal. The discrete parameters may represent portions of the input signal, e.g., phonemes of the acoustic sequence and first model parameters are generated from first training data and the first model parameters are generated based on a phoneme sequence associated with a word sequence and  A word sequence can be one or more words. 
Bellegarda does not disclose the invention as claimed especially incrementally updating the at least one pre-existing speech recognition model by associating acoustic signals with input semantic frames to enable recognition of new or changed input acoustic signals, wherein the incrementally updating comprises adapting one or more of a clustering layer and a latent variable layer and generating a semantic frame from an input acoustic signal using one or more of the at least one pre-existing speech recognition models and mapping the semantic frame to a predefined action; and performing the predefined action when the mapping is successful.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/
 Primary  Examiner, Art Unit 2675                                                                                                                                                                                             02/12/2020